Appeal by the defendant from a judgment of the County Court, Westchester County (Loehr, J.) rendered October 23, 2006, convicting him of criminal possession of a controlled substance in the fifth degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The County Court properly admitted into evidence expert testimony regarding whether the quantity of PCP found in the defendant’s possession was consistent with packaging for street sale, as opposed to personal use (see People v Hicks, 2 NY3d 750, 751 [2004]; People v Hibbert, 27 AD3d 662, 663 [2006]).
The defendant’s remaining contentions are without merit. Fisher, J.P, Covello, Angiolillo and Belen, JJ., concur.